Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Amit, Regev) (WO 2016/035068 A2), hereinafter Amit, in view of (Lee, Myeong)(PGPUB 20130026302) hereinafter Lee.
2.	Regarding claim 1, Amit teaches an aerial vehicle comprising: a body(fig. 2, element, 100); one or more thrust portions portion connected to the body (fig. 2, element 300), wherein each thrust  first wing  - disposed on a first side at both sides of the body, wherein the first wing is spaced apart from the one or more thrust portions (fig. 2, element 400 is spaced apart from element 300); a second wing disposed on a second side of the body, wherein the second wing is also spaced apart from the one or more thrust portions (fig. 2, element 400 is spaced apart from element 300);  and a connection assembly (pg 7, lines 9-12, axial connection) comprising: a first connecting member that is coupled to the body, a second connecting member that is coupled to the first and second wings, and a third connecting member that connects the first connecting member and the second connecting member, (Amit discloses the claimed invention except for the axial connection comprising 3 members) Amit teaches wherein the first and second wings are pitch-rotated with respect to a horizontal axis of the body such that angles of attack of the first and second wings are adjusted (pg. 7, lines 11-12, "the angle between the free wing (400) and the chassis (200) may be Changed"), and 3RMS/IsApplication No.: 16/094,620Docket No.: 17836-000001-US-NP wherein an angle between the rotary shaft of the one or more thrust portions and each of the wings varies based on a pitch rotation of the wings (pg. 7, lines 11-12, "the angle between the free wing (400) and the chassis 200) may be Changed"), as such provides the suggestion that a device is needed to be actuated to create such moved, however, it does not explicitly show to teach the claimed connection assembly. 
However Lee teaches a connection assemble containing 3 members (power transfer unit, fig. 3, element 40, where flaperon is equal to wing and nacelle is equal to body).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axial connection as taught by Amit with a power transfer unit taught by Lee so that “the flaperon rapidly moves so as to appropriately correspond to a change in a nacelle angle, thereby improving performances such as an endurance time and a flight distance is provided.” (Para 0025).
claim 2 Amit, as modified, teaches the aerial vehicle of claim 1, wherein the one or more thrust portions are fixedly attached to the body such that the rotary shaft of each thrust portion is perpendicular to the body (rotary shaft, element 2300, perpendicular to body, element 2100, as shown in figure 4), and the first and second wings have angles variable within vertical and horizontal ranges with respect to the body (pg. 10, line 7, "wings may rotate 360 degrees").
4.	Regarding claim 3, Amit, as modified, teaches the aerial vehicle of claim 1, wherein the aerial vehicle is changed to be in a take-off and landing mode (pg. 10, line 9), a cruise mode (pg. 10, line 1), a high-speed flight mode(fig 6), and a stationary flight mode(pg. 10, line 9), in the take-off and landing mode, the first and second wings are changed to be parallel to the rotary shaft of the thrust axis so as to be perpendicular each the thrust portion (pg. 6, line 7, "Figure 1A depicts a multirotor craft (2) hovering in the horizontal position"), in the cruise mode, the first and second wings are changed to be at an inclined angle with respect to the rotary shaft such that an acute angle is formed between each thrust portion and each of the wings (fig 3), in the high-speed flight mode, the rotary shaft of each thrust portion is changed to be parallel to the first and second wings such that each thrust portion is perpendicular to the first and second wings (fig 6), and in the stationary flight mode, when wind is absent the wings are changed to be perpendicular to the body and when wind is present the wings are changed to be angled in a direction of the wind. (pg. 10, lines 8-12, wings adjust in direction of the wind).
5.	Regarding claim 4 Amit, as modified, teaches the aerial vehicle of claim 3, wherein a rotation speed of each thrust portion decreases when the angle between the respective thrust portion and the first and second wings is the acute angle, and the rotation speed of each thrust portion increases when the angle between the respective thrust portion and the first and second wings is a right angle (pg. 6-7, lines 16-2, flight computer accelerates/slowdown engines).
Claim 5 Amit, as modified, teaches the aerial vehicle of claim 1, wherein each thrust portion comprises: at least one first thrust portion having a rotary shaft and disposed away from one side of each of the wings; and at least one second thrust portion having a rotary shaft and disposed away from a side facing the one side of each of the wings, and the rotary shaft of the first thrust portion and the rotary shaft of the second thrust portion are perpendicular to the body (fig. 2).
7.	Regarding Claim 6 Amit, as modified, teaches the aerial vehicle of claim 1, wherein rotation angles of the first wing and the second wing are individually controlled such that a pose and a direction of the aerial vehicle are adjusted (pg. 10, line 15, left and right wing can rotate independently).
8.	Regarding Claim 7 Amit, as modified, teaches the aerial vehicle of claim 1, comprising: a sensor configured to measure information applied to the aerial vehicle (pg. 5, line 17, sensor); a controller configured to control an angle between the rotary shaft and the first and second wings by pitch-rotating the first and second wings based on the information measured by the sensor (pg. 5 lines 17 flight computer); and a servomotor controlled by the controller and configured to provide a power for changing the first and second wings such that the angle between the rotary shaft and each of the wings is changed (pg. 7, lines 11-12, actuator).
9.	Regarding Claim 8 Amit, as modified, teaches the aerial vehicle of claim 7, wherein the sensor comprises at least one of: a measurement sensor configured to measure an altitude, a speed, and a flow angle of an air generated in response to the aerial vehicle travelling; differential pressure sensors disposed on an upper side and a lower side of each of the wings to measure a flow angle using a pressure difference between the upper side and the lower side; and a flow sensor configured to measure an air flow around the aerial vehicle such that the controller controls the wings to be changed based on the air flow around the aerial vehicle (pg. 5, lines 16-17, aircraft is stabilized and controlled by sensors and a flight computer, and pg. 9, lines 4-6, sensors installed to maintain orientation of the wing during flight).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642